United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
U.S. POSTAL SERVICE, ARLINGTON
STATION, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0286
Issued: September 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 27, 2017 appellant, through counsel, filed a timely appeal from a
September 14, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish left carpal tunnel
syndrome causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On July 20, 2015 appellant, then a 50-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed left carpal tunnel syndrome as the result of her
repetitive employment duties. She noted that she first became aware of this condition and its
relationship to her federal employment on January 6, 2010. Appellant did not stop working.
In an April 16, 2015 report, Dr. Braeme Glaun, a Board-certified neurologist and clinical
neurophysician, examined appellant and diagnosed possible cervical radiculopathy with neck pain
and left-hand weakness, severe left carpal tunnel syndrome, and right ulnar neuropathy. Appellant
complained of left-hand weakness, which interfered with performance of her mail carrier duties.
A May 5, 2015 electromyography (EMG) reported an abnormal study and diagnoses of
right wrist median neuropathy consistent with carpal tunnel syndrome.
By development letter dated September 25, 2015, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her regarding the medical
and factual evidence necessary to establish her claim and provided a questionnaire for appellant to
complete. OWCP afforded appellant 30 days to provide the requested information. No further
evidence was received during the allotted time period.
By decision dated December 3, 2015, OWCP denied appellant’s claim. It found that
appellant failed to establish fact of injury as the evidence of record was insufficient to establish
that the injury occurred, as alleged.
On December 21, 2015 OWCP received appellant’s completed questionnaire. Appellant
related that her left-hand problems worsened due to her employment duties, which included
holding bundles of mail with her left hand for five and one-half hours and pulling mail out. She
noted that she had performed these duties for 16 years.
On December 31, 2015 OWCP received appellant’s request for an oral hearing before an
OWCP hearing representative. A telephonic hearing was held on May 23, 2016 where appellant
was represented by counsel.
By decision dated July 16, 2016, an OWCP hearing representative affirmed the denial of
appellant’s claim. She found the record established that appellant performed the duties of a letter
carrier. However, the hearing representative found the record was devoid of any rationalized
medical evidence explaining how appellant’s left carpal tunnel syndrome had been caused or
aggravated by her letter carrier duties.
Counsel requested reconsideration on July 19, 2017.

2

In a June 7, 2017 report, Dr. Janet Conway, an examining Board-certified orthopedic
surgeon, noted that appellant was seen on June 6, 2017 for complaints of pain and recent
numbness. She reported that appellant underwent left carpal tunnel release in August 2015. Based
on her findings and examination, Dr. Conway opined that appellant’s left carpal tunnel syndrome
was secondary to and aggravated by her mail carrier duties. She explained that the constant
gripping and pressure on the left wrist and palm was a cause of medial nerve entrapment and
compression found in carpal tunnel as the result of chronic tendon inflammation and muscle
hypertrophy. Dr. Conway also observed that these issues “could result in neuropathy.”
By decision dated September 14, 2017, OWCP denied modification. It found that
Dr. Conway’s opinion moved appellant’s claim “further along in the direction of showing causal
relationship,” but provided insufficient rationale regarding causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence,4 including that he or she sustained an injury in the performance of duty, and that any
specific condition or disability for work for which compensation is claimed is causally related to
that employment injury.5 In an occupational disease claim, appellant’s burden requires submission
of the following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8
3

Supra note 2.

4

J.P., 59 ECAB 178 (2007), Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143 (1989).

5

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, id.

6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish left carpal tunnel
syndrome causally related to the accepted factors of her federal employment.
OWCP accepted that appellant intermittently engaged in repetitive employment activities
as a letter carrier. Appellant alleged that she developed left carpal tunnel syndrome due to 16 years
of work as a letter carrier. However, OWCP denied appellant’s claim because it determined that
she had not submitted a rationalized medical report sufficient to establish a causal relationship
between her diagnosed left carpal tunnel syndrome and her federal employment duties.
Dr. Conway, in a June 7, 2017 report, detailed appellant’s employment duties and noted
that she had undergone left carpal tunnel surgery. She generally attributed appellant’s left carpal
tunnel syndrome to her work activities. In support of this conclusion, Dr. Conway explained that
the constant gripping and pressure on the left wrist and palm was a causal medial nerve entrapment
and compression found in carpal tunnel as the result of chronic tendon inflammation and muscle
hypertrophy and observed that these issues “could result in neuropathy.” The Board finds that
Dr. Conway did not provide adequate medical rationale to establish causal relationship.
Dr. Conway’s statement on causation failed to provide a sufficient explanation as to the
mechanism of injury pertaining to this occupational disease claim as alleged by appellant, namely,
discussing what letter carrier duties would cause or aggravate her bilateral carpal tunnel
syndrome.9 Without explaining how physiologically the movements involved in any specific
employment duties caused or contributed to appellant’s diagnosed condition and because she
couched her opinion with the qualification that the duties “could have caused” neuropathy,
Dr. Conway’s opinion on causal relationship is equivocal in nature and of limited probative
value.10 Thus, Dr. Conway’s June 7, 2017 report is insufficient to meet appellant’s burden of
proof.
In an April 16, 2015 report, Dr. Glaun diagnosed right ulnar neuropathy, severe left carpal
tunnel syndrome, and possible cervical radiculopathy. However, he offered no opinion as to the
cause of the conditions. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.11 For the reasons set forth above, Dr. Glaun’s report is insufficient to meet
appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128-(a) and 20 C.F.R.
§§ 10.605 through 10.607.

9

S.W., Docket No. 08-2538 (issued May 21, 2009).

10

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25,
2014); K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left carpal tunnel
syndrome causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated September 14, 2017 is affirmed.
Issued: September 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

5

